             Case 3:21-cv-00401-JR    Document 5    Filed 04/06/21   Page 1 of 3




    Aaron J. Potter, OSB No. 992003
    E-mail: ajp@hartwagner.com
    HART WAGNER LLP
    1000 S.W. Broadway, Twentieth Floor
    Portland, Oregon 97205
    Telephone: (503) 222-4499
    Facsimile: (503) 222-2301
          Of Attorneys for Defendant Alliant Systems, LLC



                     IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF OREGON - PORTLAND DIVISION

    AMERICAN INTERNATIONAL GROUP )                Case No: 3:21-CV-00401-JR
    UK LIMITED, as Subrogees of Providence )
    St. Joseph Health; CERTAIN             )
    UNDERWRITERS AT LLOYD’S OF             )    JOINT STIPULATION FOR
    LONDON Subscribing to Policy No.       ) DISMISSAL WITH PREJUDICE
    BOWPN190046, as Subrogees of           )
    Providence St. Joseph Health; and      )
    PROVIDENCE ST. JOSEPH HEALTH, )
                                           )
                Plaintiffs,                )
                                           )
           v.                              )
    A.O. SMITH CORPORATION; ALLIANT )
    SYSTEMS, LLC; and DOES 1 through 15, )
                                           )
                Defendants.
          Pursuant to FRCP 41(a)(1)(A)(ii), Plaintiffs American International Group
    UK Limited, as Subrogees of Providence St. Joseph Health; Certain Underwriters
    at Lloyd’s of London Subscribing to Policy No. BOWPN190046, as Subrogees of
    Providence St. Joseph Health; and Providence St. Joseph Health, and Defendant
    Alliant Systems, LLC, hereby stipulate that this case and all claims herein are
    dismissed with prejudice and without costs or attorneys’ fees as to Alliant Systems,
    LLC only.
                                                                               HART WAGNER LLP
                                                                                  Twentieth Floor
Page 1 – JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE                         1000 S.W. Broadway
                                                                               Portland, Oregon 97205
                                                                              Telephone:(503) 222-4499
                                                                                 Fax: (503) 222-2301
             Case 3:21-cv-00401-JR    Document 5    Filed 04/06/21   Page 2 of 3




    THOMAS C. PATTON, P.C.                         HART WAGNER LLP



     /s/ Thomas C. Patton                             /s/ Aaron J. Potter
    Thomas C. Patton, OSB No. 963889               Aaron Potter, OSB No. 992003
    tom@tompattonlaw.com                           ajp@hartwagner.com
                                                   Attorneys for Defendant Alliant
    David R. Denton, Pro Hac Vice pending          Systems, LLC
    DDenton@dt-law.com
    Attorneys for Plaintiffs


    DATED:      April 6, 2021                      DATED:     April 6, 2021



                                         ORDER
           The stipulation is approved. This case and all claims herein are dismissed as
    to Alliant Systems, LLC only, with prejudice and without costs or attorneys’ fees
    to either parties.
           IT IS SO ORDERED this _____ day of ________________, 2021.




                                           __________________________________




                                                                               HART WAGNER LLP
                                                                                  Twentieth Floor
Page 2 – JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE                         1000 S.W. Broadway
                                                                               Portland, Oregon 97205
                                                                              Telephone:(503) 222-4499
                                                                                 Fax: (503) 222-2301
             Case 3:21-cv-00401-JR     Document 5    Filed 04/06/21   Page 3 of 3




                               CERTIFICATE OF SERVICE
          I hereby certify that on the 6th day of April, 2021, I served the foregoing
    JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE, on the
    following party at the following address:
    Thomas C. Patton
    Thomas C. Patton, P.C.
    8 N. State St., Ste. 301
    Lake Oswego, OR 97034

    David R. Denton
    Denenberg Tuffley, LPPC
    1900 Avenue of the Stars, Suite 300
    Los Angeles, CA 90067
         Attorneys for Plaintiff

    Heather C. Beasley
    Davis Rothwell Earle & Xochihua P.C.
    200 SW Market Street, Suite 1800
    Portland, OR 97201
    Email: hbeasley@davisrothwell.com
          Of Attorneys for Defendant A.O. Smith Corporation

    by eservice/emailing and mailing to them a true and correct copy thereof, certified by
    me as such, placed in a sealed envelope addressed to them at the address set forth
    above, and deposited in the U.S. Post Office at Portland, Oregon on said day with
    postage prepaid.




                                                   /s/ Aaron J. Potter
                                                  Aaron J. Potter, OSB No. 992003




Page 1 – CERTIFICATE OF SERVICE                                                 HART WAGNER LLP
                                                                                   Twentieth Floor
                                                                                 1000 S.W. Broadway
                                                                                Portland, Oregon 97205
                                                                               Telephone:(503) 222-4499
                                                                                  Fax: (503) 222-2301
